Citation Nr: 1456271	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-28 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the reduction in compensation from 20 percent disabling to 10 percent disabling for the Veteran's service-connected left knee degenerative joint disease with osteoarthritis and degenerative changes of the menisci and anterior cruciate ligament, status post arthroscopy and debridement (a left knee disability), effective July 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.    

In July 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issue of entitlement to an increased rating for the Veteran's left knee disability has been raised by the record in the July 2013 Board hearing testimony, in which the Veteran reports his left knee disability is worsening.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  In a February 2010 rating decision, the RO granted service connection for a left knee disability, and assigned an initial 30 percent evaluation under Diagnostic Code 5261, effective March 23, 2009, for limitation of extension of the left knee to 20 degrees.  

2.  The record shows that the 30 percent rating for the Veteran's service-connected left knee disability had been in effect for less than five years.  

3.  Following a June 2011 VA examination, in a September 2011 rating decision, the RO granted service connection for instability of the Veteran's left knee, and assigned an initial 10 percent evaluation under Diagnostic Code 5257, effective September 17, 2010.  The September 2011 rating decision also reduced the disability evaluation under Diagnostic Code 5261 for the Veteran's left knee disability from 30 percent to 20 percent disabling, effective June 10, 2011.  Further, the September 2011 rating decision proposed to reduce the disability evaluation of the Veteran's left knee disability under Diagnostic Code 5261 from 20 percent to 10 percent disabling.  

4.  In an April 2012 rating decision, the RO implemented the reduction from 20 percent to 10 percent disabling, effective July 1, 2012, on the basis of painful motion of a major joint and an appeal was perfected as to the reduction in rating from 20 percent to 10 percent for the left knee disability under Diagnostic Code 5261. 

5.  The evidence of record does not show a permanent improvement in the service-connected left knee disability. 


CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability rating under Diagnostic Code 5261 for the service-connected left knee disability, effective July 1, 2012, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In the present case, the Board is restoring the 20 percent rating for the left knee disability.  This decision constitutes a full grant of the benefits sought on appeal; therefore, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Procedural History and Notification Requirements

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in disability evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a final rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2014).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  However, VA's Office of General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the overall amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 7, 1991); VAOPGCPREC 29-97 (Aug. 1997); see also Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89, 92 (Vet. App. 2007).  

In a February 2010 rating decision, the RO granted service connection for a left knee disability, and assigned an initial disability rating of 30 percent, effective March 23, 2009.  The disability rating was provided under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261, which provide a 30 percent rating for limitation of knee extension motion to 20 degrees. 

Following initiation of a claim for an increased disability rating, the RO issued a rating decision in September 2011, in which the RO granted service connection for instability of the left knee, and assigned an initial disability rating of 10 percent under Diagnostic Code 5257, effective September 17, 2010.  In the same September 2011 rating decision, the RO reduced the disability evaluation of the left knee disability under Diagnostic Code 5261 from 30 percent to 20 percent disabling, effective June 10, 2011.  The reduction in disability rating was based on a June 2011 VA physical therapy record, which indicated a limitation of knee extension motion to 15 degrees in the Veteran's left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Because the RO granted a 10 percent disability rating for instability of the left knee at the same time it reduced the left knee disability rating from 30 percent to 20 percent, there was no reduction in the combined disability evaluation, and therefore, no reduction in the overall amount of compensation payable to the Veteran.  As such, the notification provisions of 38 C.F.R. § 3.105(e) are not applicable for the rating reduction for the left knee disability from 30 percent to 20 percent disabling.  

In addition to the above actions, the September 2011 rating decision also proposed to reduce the disability rating of the Veteran's left knee disability from 20 percent to 10 percent disabling.  The RO cited a June 2011 VA examination report and a September 2011 VA physical therapy record, both which indicated no limitation in left knee extension motion.  The Veteran was informed of this proposed reduction in a letter dated September 30, 2011, and was given 60 days to respond.  

Having received no response from the Veteran, the RO took final action to reduce the disability evaluation in an April 2012 rating decision, in which the disability evaluation was reduced from 20 percent to 10 percent disabling, effective June 1, 2012.  The Veteran was notified of such action in a letter dated April 10, 2012.  The Veteran perfected an appeal as to the reduction from 20 percent to 10 percent under Diagnostic Code 5261 for the left knee disability.

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the disability evaluation from 20 percent to 10 percent for the Veteran's service-connected left knee disability were properly carried out by the RO.  In a September 2011 rating decision and subsequent letter, the RO notified the Veteran of the proposed rating reduction, and the RO instructed the Veteran to submit, within 60 days, any additional evidence to show that the disability rating should not be reduced.  The RO further notified the Veteran that he could request a personal hearing, which he did not request. 

As indicated above, the Veteran was notified of the proposed rating reduction in a letter dated September 30, 2011.  The RO took final action to reduce the disability rating in an April 2012 rating decision, in which the disability rating was reduced from 20 percent to 10 percent disabling, effective July 1, 2012.  The reduction action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating from 20 percent to 10 percent disabling for the Veteran's service-connected left knee disability.  The Veteran does not otherwise contend that the RO failed to follow proper procedural requirements.

Propriety of Reduction of Service-Connected Left Knee Disability

The Veteran contends that the RO erred when it reduced the rating reduction of the left knee disability from 20 percent to 10 percent disabling, effective June 1, 2012.  Specifically, the Veteran contends that the left knee disability has not improved, but has progressively worsened since the initial grant of service connection.  The Veteran reports pain, swelling, and significant functional limitation, to include difficulty with stair negotiation, limitation in weight bearing, and difficulty sleeping.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 (2014); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Where a disability rating has been in effect for five years or more, a rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher rating.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(a) do not apply to disabilities for which the assigned ratings have been in effect for less than five years, as in this case.  Such disabilities are not considered stabilized and, thus, are subject to improvement.  Re-examination disclosing improvement in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2014). 

In any rating reduction case, however, not only must it be determined that an improvement in a disability had actually occurred at the time of the reduction, but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Additionally, the examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Examinations less full and complete than those on which payments were authorized will not be used as the basis for reductions.  38 C.F.R. § 3.344(a).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated; although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden of proof is on VA to establish that a reduction is warranted by the weight of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by comparing a veteran's disability symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014).  When a question arises as to which of two disability ratings apply under a particular diagnostic code, the higher of the two ratings is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform normal working movements with normal excursion, strength, speed, coordination, and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of a disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As noted above, the RO granted service connection for the Veteran's left knee disability in a February 2010 rating decision, and assigned an initial 30 percent disability rating.  The disability rating was provided under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261, which provide a 30 percent rating for limitation of knee extension motion to 20 degrees.  The disability rating was assigned primarily upon an August 2009 VA examination report.  

The August 2009 VA examination report indicates the Veteran complained of symptoms of weakness, stiffness, swelling, sensations of giving way, deformity (although the VA examiner found no deformity present), tenderness, and pain.  The Veteran reported flare-ups occurring once daily, during which the Veteran reported a locking sensation in his left knee and being unable to stand or walk longer than five minutes.  Upon physical examination, range-of-motion testing revealed left knee flexion limited to 90 degrees, with pain at end-range, and left knee extension limited to 20 degrees, with pain at end-range.  The VA examiner indicated the left knee function was additionally limited by pain, fatigue, weakness, and lack of endurance.  A left knee X-Ray revealed degenerative arthritic changes with evidence of mild to moderate osteoarthritis and narrowing of the lateral compartment.  

An August 2010 VA orthopedic evaluation record indicates the Veteran's reports of chronic knee pain, swelling, lack of full motion, and difficulty with ambulation.  Upon physical examination, range-of-motion testing revealed limited left knee flexion to 95 degrees and limited left knee extension to 5 degrees. The VA physician noted positive left knee laxity in the anterior and medial directions.  The VA physician noted that radiographs documented near bone-on-bone lateral compartment degenerative joint disease.  The VA physician noted that treatment options were discussed with the Veteran that ranged from sodium hyaluronate injections to a total knee replacement.  A subsequent November 2010 VA treatment record indicates the Veteran's reports that his left knee is doing "poorly" and that he uses crutches to ambulate distances father than 100 yards.  The VA physician indicated the Veteran did not want to pursue surgical treatment, so a series of sodium hyaluronate injections were planned.  In addition, the Veteran was provided a cane for ambulation.  

The Veteran's service-connected left knee disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5261 and 38 C.F.R. § 4.59 (2014).  The reduction from 20 percent to 10 percent appears to be based primarily on findings reported in a June 2011 VA examination report and supported by additional VA treatment records.  

The June 2011 VA examination report indicates the Veteran complained of pain and decreased knee function, to include a limited ability to squat, and an inability to negotiate stairs, kneel, crawl, run, jump, stand longer than 20 minutes, or walk greater than 100-200 feet.  The VA examiner noted the Veteran reported using a cane for ambulation.  The VA examiner further noted that the Veteran received a series of sodium hyaluronate injections in early 2011, which caused a temporary incapacitation for two days following each injection.  Upon physical examination, range-of-motion testing revealed left knee flexion limited to 130 degrees and full left knee extension.  The VA examiner noted the Veteran presented with guarding, increased pain, and discomfort with repetitive range-of-motion testing.  Left knee diagnostic imaging revealed tri-compartment degenerative changes, intra-articular calcifications, degenerative changes to the menisci, and a tear to the anterior cruciate ligament (ACL).  

A June 2011 VA physical therapy treatment examination indicates the Veteran complained of progressively worsening pain, which was aggravated by ambulation and stair negotiation.  The VA clinician noted the Veteran ambulated with an antalgic gait pattern and with the assist of a cane.  Upon physical examination, range-of-motion testing revealed left knee flexion limited to 115 degrees and left knee extension limited to 15 degrees.  

Subsequent VA physical therapy treatment records from September and October 2011 indicate the Veteran's reports of pain had lessened, but remained aggravated by weight bearing activities.  These VA physical therapy records indicate the Veteran's reports of continued limitation in standing and walking tolerance due to pain and swelling.  These VA physical therapy records also indicate the Veteran's continued use of a cane for ambulation.  Range-of-motion testing revealed left knee flexion limited to 125 degrees and full left knee extension upon discharge from physical therapy in October 2011. 

A June 2012 VA treatment record indicates the Veteran's reports of increased pain and that the Veteran inquired about another series of sodium hyaluronate injections.  The June 2012 record indicated the VA orthopedist ordered additional physical therapy treatment in addition to the additional injections.  Subsequent VA treatment records indicate the second series of sodium hyaluronate injections was administered in August and September 2012.  A November 2012 VA treatment record indicates that the Veteran missed the final injection in the series, so a third series was planned.  Subsequent VA treatment records indicate the series of sodium hyaluronate injections were administered in January and February 2013.  

An April 2013 VA treatment record indicates the Veteran was referred for the fitting of a knee brace.  The VA physiatrist indicated that the Veteran reported progressively worsening pain and instability in the left knee with intermittent complaints of giving way.  The VA physiatrist referenced diagnostic imaging from 2010 that indicates the presence of injuries to the menisci and ACL.  The VA physiatrist indicated the Veteran was fitted for a custom-molded, combined-instability, double-upright, ACL knee brace. 

The May 2013 VA examination report indicates the Veteran complained of increased pain, sensations of giving way approximately once per week, and an inability to stand or walk longer than 15 minutes.  The VA examiner indicated the Veteran used a cane with ambulation due to pain and instability.  Upon physical examination, range-of-motion testing revealed left knee flexion limited to 100 degrees, with pain beginning at 80 degrees, and full left knee extension.  Upon repetitive testing, left knee flexion was limited to 90 degrees.  The VA examiner indicated the Veteran presented with functional loss of the left knee due to pain, weakness, swelling, instability of station, disturbance of locomotion, and interference with weight bearing.  

As indicated above, the Veteran provided testimony at a July 2013 Board hearing.  During the Board hearing, the Veteran testified that the left knee disability was worsening as he was continuing to experience pain and swelling resulting in a loss of balance and difficulty climbing stairs.  See Hearing Transcript pages 3, 7.  The Veteran indicated that his physician recommended wearing a knee brace, which he said he had been wearing for approximately three months.  See id at 8.  The Veteran indicated that he was continuing to receive injections, approximately once a year, in order to avoid undergoing a knee replacement.  See id at 4.  The Veteran reported that the injections work to decreased pain and swelling, but his symptoms would return four or five months after the injections were administered.  See id at 4, 10-11. 

Based on a review of all the evidence of record, both lay and medical, the Board finds that, at the time of the September 2011 rating decision that reduced the disability rating for the Veteran's left knee disability, material improvement in the service-connected disability was not demonstrated by a preponderance of the evidence.  As indicated above, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, but may consider post-reduction medical evidence in the context of evaluating whether the condition had actually improved.  While the June 2011 VA examination report indicated improved left knee range of motion, the evidence as a whole demonstrates that the Veteran's left knee disability has not improved under the ordinary conditions of life.  Since the initial disability rating became effective, the Veteran has consistently reported pain, weakness, swelling, sensations of giving way, difficulty with stair negotiation, significant limitations in standing and ambulation, and interference with gainful employment.  These complaints are documented in medical evidence across the appeal period.  Under these circumstances, the Board cannot conclude that the weight of the evidence shows a 

material improvement in the Veteran's left knee disability that is reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 413.  Accordingly, the Veteran is entitled to restoration of the 20 percent rating for his service-connected left knee disability.  


ORDER

The reduction of a 20 percent disability rating under Diagnostic Code 5261 for the service-connected left knee disability, effective July 1, 2012, was not proper, and restoration of the 20 percent disability rating from July 1, 2012, is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


